PER CURIAM.
The appellants instituted this action against the appellee to recover some $700 on a medical benefits and accident policy. The insuring clause of the policy contained the following exclusion provision:
“(b) resulting from sickness which originates while this policy is in effect and more than fifteen days after the date hereof, hereinafter referred to as such sickness; * *
The trial judge gave a peremptory instruction in favor of the appellee because the operation showed that Mrs. Hall’s disease was one which could not have originated much less than a year before the policy was issued. We think that ruling was correct.
Judgment affirmed.